In a negligence action, inter alia, to recover damages for personal injuries incurred as the result of a fall down an elevator shaft, the plaintiffs appeal from so much of a judgment of the Supreme Court, Westchester County, entered October 23, 1978, as is in favor of defendants Helen R. Lee, doing business as Lee Associates, Lee Associates and Regency Industries, Inc., upon a jury verdict. Judgment affirmed insofar as appealed from, with costs. The trial court did not err in refusing to charge that contributory negligence was not a defense to this action. It has been held that under section 255 of the Labor Law, the defense of contributory negligence is a proper issue for the jury’s determination (see Hente v Shercoop Corp., 289 NY 140). Lazer, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.